Citation Nr: 0924941	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-26 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as "jungle rot" to include tinea pedis, 
onychomycosis, bilateral stasis dermatitis, and exzematous 
dermatitis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and Witness


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk
INTRODUCTION

The Veteran served on active duty from October 1945 to August 
1946, including honorable service in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

As a preliminary matter, the Board observes that in a letter 
from January 2009, the Veteran appears to have raised a hip 
problem as secondary to his claimed service-connected jungle 
rot.  In any event, such issue is not currently before the 
Board, and is referred to the RO for any appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

There is competent and credible evidence that the Veteran has 
had intermittent, but continuing, symptoms of skin rash of 
the feet and legs from service to the present, and there are 
medical diagnoses of tinea pedis, onychomycosis, bilateral 
stasis dermatitis, and eczematous dermatitis.



CONCLUSION OF LAW

Service connection for a skin disorder, diagnosed variously 
as tinea pedis, onychomycosis, bilateral stasis dermatitis, 
and eczematous dermatitis, is granted.  38  U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr, at 307; see also Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).
In this case, the Veteran seeks service connection for skin 
disorder, claimed as jungle rot, and variously diagnosed as 
tinea pedis, onychomycosis, bilateral stasis dermatitis, and 
exzematous dermatitis.  The Veteran contends that he has 
suffered from a skin condition contracted in service by using 
the same showers as others having such a skin condition in 
the barracks.

The Veteran's service treatment records (STRs) do not include 
reference to treatment for any skin complaints, but the 
Veteran reported at his Decision Review Officer (DRO) hearing 
in November 2008 that he received treatment in service for a 
rash to his feet and legs by medics and doctors.  
Specifically, the Veteran contends that he received a powder 
for his rash and was told that it was incurable and that he 
would have to learn to live with it.  At his service 
separation examination in August 1946, the examiner evaluated 
the Veteran's skin as "normal."  The Veteran reports that 
within the first month after service he was treated for his 
skin problems by a private physician, but that physician has 
since died and his records are believed to be unavailable.

From October 1998 to April 1999, the Veteran's VA medical 
records show that the Veteran reported swelling of his leg.  
During this time, the doctor noted a history of leg vein 
thrombosis, chronic edema and removal of a cherry hemangioma 
from the left leg.  In VA medical notes from February 2000 to 
September 2005, there are multiple notations that the Veteran 
experienced discoloration of the legs, with the left leg 
presenting as particularly darkish purple.  The Veteran 
reported swelling of the feet and legs had caused him to 
purchase larger shoes.  The doctor indicated that the leg was 
dry with venous stain, and that no signs of infection were 
present.  By May 2007, the VA doctor diagnosed the Veteran as 
having cellulitis of the left leg and extensive "edema, 
redness and tenderness to the right calf with maculopapular 
rash over the right lower extremity."  In other VA medical 
records from May, it was noted that the Veteran had reddened 
skin discoloration on the lower right leg and brown skin 
discoloration of the lower left leg, with a rash of the legs, 
itching and flaky skin.  From summer 2007 to summer 2008 the 
Veteran experienced chronic skin changes to the left leg, 
bilateral leg pain, chronic discoloration, dry, flaky skin 
and lichenification of the lower extremities.  During this 
time, the Veteran reported experiencing lower leg problems 
since serving in the military.  Specifically, the Veteran 
described a history of chronic rash on his legs, jungle rot, 
with chronic swelling and pain since his World War II service 
in 1945.  The VA doctor noted the Veteran had a possible 
acute skin infection with chronic changes.

Private medical treatment records and letters from the 
Veteran's doctor ranging from November 2004 through July 2008 
diagnosed the Veteran as having severe onychomycosis of all 
toenails and bilateral stasis dermatitis possibly caused by 
chronic inflammation and infection of the feet.  The doctor 
diagnosed the Veteran as having exzematous dermatitis and 
tinea pedis.  The private medical records reflect the 
Veteran's report that he contracted his skin disorder, to 
include jungle rot while sharing barracks with troops 
arriving from the South Pacific carrying the condition.  In 
August 2008 and May 2009, the Veteran submitted photographs 
taken by his doctor, which depict his previously diagnosed 
skin disorder.

At the November 2008 DRO Hearing, the Veteran again explained 
that he was placed in a barrack with Marines who had returned 
form Guadalcanal with the disease.  He testified that he had 
been given antiseptic to clean the showers that he shared 
with the Marines, but that he still contracted the skin 
condition.  The Veteran reported being given a powder to 
treat the skin, but added that within fifteen minutes of its 
use his skin would be wet again.  Specifically, after 
explaining how he believed he had contracted the disease in 
service, the Veteran emphasized, "I've got the evidence on 
me and my leg here, that's how long it's been there, and it's 
still there."  In addition, the Veteran's wife testified 
that when she first met the Veteran in 1952 he was suffering 
from a skin condition.  The Veteran explained how he had 
since experienced pain.  As previously noted, the Veteran 
reported seeking treatment the first month after service at 
General Hospital (which has since been torn down and rebuilt 
as Medical Arts Hospital and Clinic in Lamesa, Texas).

In summary, the Veteran complained of recurrent skin rash 
which he claimed as jungle rot and reported that the problem 
began during service.  The VA medical reports and private 
medical records show that the Veteran has used medicated 
creams and been treated for a number of skin disorders.  As 
noted, the Veteran has consistently contended that he 
contracted the skin disorder from sharing showers in barracks 
with Marines who had the same disorder.  He has credibly 
maintained that the skin rashes have continued intermittently 
since service.  

Given the evidence as outlined above and because the Veteran 
is competent to report the observable manifestations of his 
claimed disability, the Board finds the Veteran's testimony 
that he experienced an itchy rash in service is both credible 
and consistent.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002).  The Board finds the Veteran's assertions 
credible regarding his skin disorder and the Veteran's 
reported medical history in this case is found to hold 
probative weight with respect to the question of continuity 
of symptamotology since service.

Therefore, in light of the credible evidence that the Veteran 
contracted a skin disorder, to include jungle rot, in 
service, and that the Veteran suffers from various skin 
disorders, to include tinea pedis, onychomycosis, bilateral 
stasis dermatitis, and exzematous dermatitis post-exposure, 
the Board finds the evidence to be at least in equipoise as 
to the origin of his disabilities.  Accordingly reasonable 
doubt is resolved in the Veteran's favor and service 
connection for a skin disorder is granted as having developed 
in service.


ORDER

Service connection for a skin disorder, diagnosed as tinea 
pedis, onychomycosis, bilateral stasis dermatitis, and 
eczematous dermatitis, is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


